Fourth Court of Appeals
                                       San Antonio, Texas

                                   MEMORANDUM OPINION
                                           No. 04-20-00500-CV

      IN RE SAN MIGUEL ELECTRIC COOPERATIVE, INC., South Texas Electric
                  Cooperative, Inc., and Kiewit Mining Group, Inc.

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Rebeca C. Martinez, Chief Justice
                  Patricia O. Alvarez, Justice
                  Beth Watkins, Justice

Delivered and Filed: January 27, 2021

PETITION FOR WRIT OF MANDAMUS DENIED

           On October 9, 2020, relators filed a petition for writ of mandamus. After considering

relators’ petition, the response of the real parties in interest, relators’ reply, and the record, this

court concludes relators are not entitled to the relief sought. Accordingly, the petition for writ of

mandamus is denied. See TEX. R. APP. P. 52.8(a).

                                                       PER CURIAM




1
 This proceeding arises out of Cause No. 18-08-0777-CVA, styled San Miguel Electric Cooperative, Inc. v. A.M.
Peeler Ranch, LLC, Alonzo M. Peeler, Jr., and Barbara Gene Peeler, pending in the 218th Judicial District Court,
Atascosa County, Texas, the Honorable Russell Wilson presiding.